PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Johnson, Rochelle, Alexandria
Application No. 16/057,697
Filed: 7 Aug 2018
For: Disposable Integrated Bag for a Feminine Sanitary Napkin

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed December 3, 2020, to withdraw the holding of abandonment for the above-identified application.

The application became abandoned August 19, 2020 for failure to timely submit a proper reply to the non-final Office action mailed May 18, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Notice of Abandonment was mailed June March 4, 2021.

Petitioner herein states:

I Rochelle Johnson would like to submit proof of responses regarding my claims and submission for review of my application. On 11/23/2020, I was informed that the Patent Office never received my claim interpretation, arguments, nor my drawing replacement sheets. Therefore, I am sending another copy and asked that no additional fees to be charged as I have complied within the time given on-time. Proof of delivery is enclosed along with replacement sheets, and substance of the invention.

A review of the application file wrapper does not reflect receipt of the reply purportedly previously filed. Moreover, petitioner herein has failed to establish that a reply to the non-final Office action was timely filed. The copy of the reply purportedly timely filed does not bear a certificate of mailing in accordance with 37 CFR 1.8.

In accordance with 37 CFR 1.8(a), “[e]xcept in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes.” (Emphasis added.)

In accordance with 37 CFR 1.(8)(a)(1), correspondence will be considered as being timely filed if:
(i)	The correspondence is mailed or transmitted prior to expiration of the set period of time by being:
(A)	Addressed as set out in § 1.1(a)and deposited with the U.S. Postal Service with sufficient postage as first class mail;
(B)	Transmitted by facsimile to the Patent and Trademark Office in accordance with §1.6(d); or
(C)	Transmitted via the Office electronic filing system in accordance with §1.6(a)(4); and
(ii)	The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

Abandonment occurs as a matter of law upon failure to timely submit a proper reply to an outstanding Office communication. See, 35 USC 133. Petitioner herein has failed to establish 

In view thereof, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration must be accompanied by evidence of the timely submission of a proper reply to the Notice.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Copy of Petition Form